Order, Supreme Court, New York County (Edward H. Lehner, J.), entered August 5, 2004, which, in these actions consolidated for the disposition of the subject summary judgment motions, granted the motions of defendant landlords for summary judgment dismissing the complaints as time-barred, unanimously affirmed, with costs.
“The four-year Statute of Limitations applicable to both administrative and judicial rent overcharge claims, by its terms, commences to run with the ‘first overcharge alleged’ ” (Matter of Brinckerhoff v New York State Div. of Hous. & Community Renewal, 275 AD2d 622, 622 [2000] [citations omitted], lv *855denied 96 NY2d 712 [2001]). Since the first overcharges alleged by plaintiff tenants occurred no later than 1996, these actions commenced in 2003 are time-barred (CPLR 213-a). Concur— Friedman, J.P., Sullivan, Nardelli, Gonzalez and Sweeny, JJ.